DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 22-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is rejected as being identical to claim 22, and as such does not distinctly claim the subject matter.
Claim 18 recites the limitation "the cavity" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8-9, 11-15, 17-23, 25, 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haverkost (US 2015/0223704) in view of Cadouri (US 2015/0112321), in further view of Beetel (US 2012/0101413).
Regarding claim 1, Haverkost teaches a method, comprising: positioning an expandable balloon (par. [0031]), coupled to a distal end of a catheter (balloon at the end of 300), at a target location within an organ of a patient (par. [0008]), the expandable balloon comprising multiple electrodes (balloon with multiple electrodes 122) and one or more sensors in proximity to each electrode (sensors as in par. [0038]), wherein the one or more sensors are configured each to measure a characteristic of blood (par. [0038]); expanding the expandable balloon at the target location (302); measuring, via the one or more sensors, a dependence of the characteristic of blood on time in proximity to each electrode (measuring impedance to determine if in contact with blood or tissue as in par. [0042]); determining, using a processor, whether or not each electrode is in physical contact with tissue (processor as the circuitry), based on the measured dependence of the characteristic of blood (par. [0042] based on sensed measurement); and outputting to a user an indication of whether or not each electrode is in physical contact with tissue (using indicator as in par. [0042]).Haverkost teaches electrodes as sensors, but not sensors in proximity to each electrode, flowing a fluid through an inner lumen of the catheter and into the blood in a vicinity of each electrode. However, Cadouri teaches electrodes used for RF treatment, separate from sensors, the sensors at the electrodes (par. [0088]).Beetel teaches an irrigation lumen with fluid openings for saline to enter near the electrodes to improve conducting for the electrodes (par. [0113] and fluid lumens and ports par. [0139]).
It would have been obvious to one of ordinary skill in the art to modify Haverkost with the electrodes of Cadouri, allowing for RF treatment after visualizing the target area with the sensing of Haverkost. It would have been obvious to one of ordinary skill in the art to modify Haverkost with the irrigation of Beetel, allowing for better conduction for the electrodes and sensors.
Regarding claim 2, Haverkost is not explicit, but Beetel teaches wherein flowing the fluid comprises applying irrigation fluid via the balloon (par. [0139]).It would have been obvious to one of ordinary skill in the art to modify Haverkost with the irrigation of Beetel, allowing for better conduction for the electrodes and sensors.
Regarding claim 4, Haverkost is silent wherein each of the one or more sensors comprise a temperature sensor.However, Cadouri teaches the sensors at the electrodes sensing different parameters, including temperature (par. [0072]).It would have been obvious to one of ordinary skill in the art to modify Haverkost with the sensors sensing temperature, as an alternate sensing mechanism.
Regarding claim 5, Haverkost teaches wherein each of the one or more sensors comprises a first electrode and a second electrode, and wherein the characteristic of blood comprises bipolar electrical impedance (par. [0053] bipolar electrodes 522a-b).
Regarding claim 6, Haverkost wherein each of the one or more sensors comprises a first electrode and a second electrode (electrode 122 and ground pad as in par. [0041]), the second electrode being a reference electrode (ground pad), and wherein the characteristic of blood comprises unipolar electrical impedance (par. [0041]).
Regarding claim 8, Haverkost teaches wherein determining whether or not each electrode is in physical contact with tissue comprises determining a baseline of the characteristic of blood (impedances corresponding with vessel wall distance as in par. [0043]), and comparing the baseline to the measured dependence on time (comparing the values as in par. [0044]).
Regarding clam 9, Haverkost teaches wherein determining the baseline comprises measuring the characteristic of blood using the one or more sensors of an electrode deliberately maneuvered not to be in contact with tissue (baseline for 5mm from the vessel wall is not in contact with tissue as in par. [0043]-[0044]).
Regarding claim 11, Haverkost is silent determining whether or not each electrode is in physical contact with tissue comprises estimating a time duration from a beginning of flow of the fluid until the characteristic of blood reaches a steady-state value.Cadouri teaches changes in measured values over time of a time envelope of a time value (par. [0073] sensing until a threshold value over time to determine quality of occlusion, or tissue contact).It would have been obvious to one of ordinary skill in the art to modify Haverkost with the measurement over a time duration as in Cadouri, to determine quality of contact.
Regarding claim 12, Haverkost teaches wherein determining whether or not each electrode is in physical contact with tissue comprises determining an extremum value of the characteristic of blood reached in vicinity of each electrode (extreme values of impedance show proximity to vessel wall as in par. [0043]).
Regarding claim 13, Haverkost teaches wherein measuring the dependence of the characteristic comprises comparing the characteristic with a calibrated characteristic (impedances corresponding with vessel wall distance as in par. [0043]).
Regarding claim 14, Haverkost is silent wherein the fluid comprises a coolant.Beetel teaches saline as a cooling fluid to be delivered near electrodes to cool (par. [0052]).It would have been obvious to one of ordinary skill in the art that the fluid would be cooling saline, as a biocompatible fluid to prevent undesired damage to tissue (par. [0139] of Beetel).
Regarding claim 15, Haverkost is not explicit, but Beetel teaches wherein the fluid comprises saline (par. [0113]).It would have been obvious to one of ordinary skill in the art that the fluid would be saline, as a biocompatible fluid (par. [0139] of Beetel).
Regarding claim 17, Haverkost is silent, but Beetel teaches wherein flowing the fluid comprises injecting the fluid through irrigation holes in the balloon (irrigation through a balloon as in par. [0139]).It would have been obvious to one of ordinary skill in the art to modify Haverkost with the irrigation of Beetel, allowing for better conduction for the electrodes and sensors.
Regarding claim 18, Haverkost is silent, but Beetel teaches wherein the cavity comprises one of a pulmonary vein of the heart and a left atrium of the heart (par. [0201]).It would have been obvious to one of ordinary skill in the art to modify Haverkost such that there is a cavity as in Beetel, as a cavity through which blood perfuses.
Regarding claim 19, Haverkost teaches a system, comprising: a catheter, comprising: a shaft for insertion into a cavity of an organ of a patient at a target location within the organ (300); and an expandable balloon coupled to a distal end of the shaft (balloon at the end of 300 as in par. [0031]), the expandable balloon comprising one or more sensors (sensors as in par. [0038]), wherein the one or more sensors are configured each to measure the characteristic of blood (measure blood impedance); and a processor (circuitry for 124), which is configured to,
determine whether or not each electrode is in physical contact with tissue, based on the measured dependence of the characteristic of blood (par. [0042] based on sensed measurement); and
output to a user an indication of whether or not each electrode is in physical contact with tissue (indicators 124).Haverkost teaches electrodes as sensors, but not sensors in proximity to each electrode, flowing a fluid through an inner lumen of the catheter for flowing a fluid to cause a transient characteristic of blood.However, Cadouri teaches electrodes used for RF treatment, separate from sensors, the sensors at the electrodes (par. [0088]).
Beetel teaches an irrigation lumen with fluid openings for saline to enter near the electrodes to improve conducting for the electrodes (par. [0113] and fluid lumens and ports par. [0139]).
It would have been obvious to one of ordinary skill in the art to modify Haverkost with the electrodes of Cadouri, allowing for RF treatment after visualizing the target area with the sensing of Haverkost. It would have been obvious to one of ordinary skill in the art to modify Haverkost with the irrigation of Beetel, allowing for better conduction for the electrodes and sensors.
Regarding claim 20, Haverkost is silent wherein each of the one or more sensors comprise a temperature sensor.However, Cadouri teaches the sensors at the electrodes sensing different parameters, including temperature (par. [0072]).It would have been obvious to one of ordinary skill in the art to modify Haverkost with the sensors sensing temperature, as an alternate sensing mechanism.
Regarding claim 21, Haverkost teaches wherein each of the one or more sensors comprises a first electrode and a second electrode, and wherein the characteristic of blood comprises bipolar electrical impedance (par. [0053] bipolar electrodes 522a-b).
Regarding claim 22, Haverkost teaches wherein each of the one or more sensors comprises a first electrode and a second electrode (electrode 122 and ground pad as in par. [0041]), the second electrode being a reference electrode (ground pad), and wherein the characteristic of blood comprises unipolar electrical impedance (par. [0041]).
Regarding 23, Haverkost teaches wherein each of the one or more sensors comprises a first electrode and a second electrode (electrode 122 and ground pad as in par. [0041]), the second electrode being a reference electrode (ground pad), and wherein the characteristic of blood comprises unipolar electrical impedance (par. [0041]).
Regarding claim 25, Haverkost teaches wherein determining whether or not each electrode is in physical contact with tissue comprises determining a baseline of the characteristic of blood (impedances corresponding with vessel wall distance as in par. [0043]), and comparing the baseline to the measured dependence on time (comparing the values as in par. [0044]).
Regarding claim 27, Haverkost is silent determining whether or not each electrode is in physical contact with tissue comprises estimating a time duration from a beginning of flow of the fluid until the characteristic of blood reaches a steady-state value.Cadouri teaches changes in measured values over time of a time envelope of a time value (par. [0073] sensing until a threshold value over time to determine quality of occlusion, or tissue contact).It would have been obvious to one of ordinary skill in the art to modify Haverkost with the measurement over a time duration as in Cadouri, to determine quality of contact.
Regarding claim 28, Haverkost teaches wherein determining whether or not each electrode is in physical contact with tissue comprises determining an extremum value of the characteristic of blood reached in vicinity of each electrode (extreme values of impedance show proximity to vessel wall as in par. [0043]).
Regarding claim 29, Haverkost teaches wherein measuring the dependence of the characteristic comprises comparing the characteristic with a calibrated characteristic (impedances corresponding with vessel wall distance as in par. [0043]).
Regarding claim 30, Haverkost is silent wherein the fluid comprises a coolant.Beetel teaches saline as a cooling fluid to be delivered near electrodes to cool (par. [0052]).It would have been obvious to one of ordinary skill in the art that the fluid would be cooling saline, as a biocompatible fluid to prevent undesired damage to tissue (par. [0139] of Beetel).
Regarding claim 31, Haverkost is not explicit, but Beetel teaches wherein the fluid comprises saline (par. [0113]).It would have been obvious to one of ordinary skill in the art that the fluid would be saline, as a biocompatible fluid (par. [0139] of Beetel).
Regarding claim 32, Haverkost is silent, but Beetel teaches wherein the cavity comprises one of a pulmonary vein of the heart and a left atrium of the heart (par. [0201]).It would have been obvious to one of ordinary skill in the art to modify Haverkost such that there is a cavity as in Beetel, as a cavity through which blood perfuses.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haverkost in view of Cadouri, in further view of Beetel, in further view of Kassab (US 2016/0256076).
Regarding claim 3, Haverkost is silent wherein flowing the fluid comprises bolus-injecting the fluid.However, Kassab teaches injecting a bolus of saline into the treatment site (par. [0061]).It would have been obvious to one of ordinary skill in the art to modify the combination with Kassad, allowing for a method of saline delivery.
Claim(s) 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haverkost in view of Cadouri, in further view of Beetel, in view of Wittenberger (US 2014/0276709).
Regarding claim 7, Haverkost is silent regarding wherein each of the one or more sensors comprises a pH sensor, and wherein the characteristic of blood comprises pH.However, Wittenberger teaches a pH sensor for measurement related to electrodes (par. [0027]).It would have been obvious to one of ordinary skill in the art to modify Haverkost with the sensors sensing temperature, as an alternate sensing mechanism.
Regarding claim 24, Haverkost is silent regarding wherein each of the one or more sensors comprises a pH sensor, and wherein the characteristic of blood comprises pH.However, Wittenberger teaches a pH sensor for measurement related to electrodes (par. [0027]).It would have been obvious to one of ordinary skill in the art to modify Haverkost with the sensors sensing temperature, as an alternate sensing mechanism.
Claim(s) 10 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haverkost in view of Cadouri, in further view of Beetel, in view of Pageard (2011/0144637).
Regarding claim 10, Haverkost is silent wherein determining whether or not each electrode is in physical contact with tissue comprises estimating a rate with which the characteristic of blood returns to an original value after stopping flow of the fluid.However, Pageard teaches determining temperature to determine blood flow is occluded, meaning the balloon and components are touching tissue to occlude blood flow (par. [0017]).It would have been obvious to one of ordinary skill in the art to determine occlusion of the lumen as in Pageard, allowing for measurements from the sensor at treatment.
Regarding claim 26, Haverkost is silent wherein determining whether or not each electrode is in physical contact with tissue comprises estimating a rate with which the characteristic of blood returns to an original value after stopping flow of the fluid.However, Pageard teaches determining temperature to determine blood flow is occluded, meaning the balloon and components are touching tissue to occlude blood flow (par. [0017]).It would have been obvious to one of ordinary skill in the art to determine occlusion of the lumen as in Pageard, allowing for measurements from the sensor at treatment.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haverkost in view of Cadouri, in further view of Beetel, in view of Huennekens (US 2014/0180077).
Regarding claim 16, Haverkost is silent wherein flowing the fluid comprises injecting the fluid through a lumen used for injecting contrast fluid.However, Huennekens teaches using contrast agent in saline to facilitate visualization of a treatment site and system (par. [0034]).It would have been obvious to one of ordinary skill in the art to use contrast agent in saline to visualize the area treated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794